*85OPINION.
Milliken:
Petitioner makes three contentions: first, that Emily M. Dobbins was a legatee under the will of her husband, and that the income which she received, which arose from the trust created by Edward T. Dobbins, was in the nature of a bequest, and therefore, not taxable; second, that Emily M. Dobbins might have elected to renounce the will of her husband and therefore she surrendered a *86valuable right and became a purchaser for the value of the income; and, third, that the right to receive such income having been taxed to the estate of Murrell Dobbins, should not be again taxed to her.
It is not clear, from the facts stipulated, whether Emily M. Dobbins received the income of the trust directly from the trustees under the will of Edward T. Dobbins, or whether the income was first paid to the executor of Murrell Dobbins and by him turned over to her. However, the view we take of this question renders this matter immaterial.
The income of which Emily M. Dobbins was in receipt was the income of the trust created by Edward T. Dobbins. Under the rule laid down in Irwin v. Gmit, 268 U. S. 161; 5 Am. Fed. Tax Rep. 5380, Murrell Dobbins was, while he was alive, taxable on this income. Under section 219 of the Revenue Act of 1918, this income was deductible by the trustees of the will of Edward T. Dobbins, and returnable by and taxable to Murrell Dobbins. The will of Murrell Dobbins simply transferred his right to this income to Emily, his widow. At all times, it remained, for income-tax purposes, income from a trust. It Avas thereupon Emily’s duty to make return of what she received, and she was taxable thereon. The intervention of a second beneficiary does not serve to take this proceeding out of the rule laid down in the Gavit case. See also Appeal of Ernest P. Waud, et al., Executors, 6 B. T. A. 871.
In support of his second contention, petitioner cites Warner v. Walsh, 15 Fed. (2d) 367; 6 Am. Fed. Tax Rep. 6340. In our opinion, this decision is not applicable. In the Warner case, the subject matter was an annuity and the court based their decision on the provisions of section 4 of the Revenue Act of 1916 and section 213(b) (2) of the Revenue Act of 1918. These sections bore on that case in that they contained provisions relative to the taxation of annuities. In the instant case, we have a bequest not of an annuity, but of income. The distinction betAveen bequests of income and bequests of annuities is of long standing. Cf. Ronald DeReuter v. Commissioner, 7 B. T. A. 600. The taxation of annuities is covered by section 213 of the Revenue Act of 1918, and the taxation of income derived from trusts and estates is governed by section 219 of the same Act. This proceeding falls within the- rule laid down in the Gavit case.
The facts stipulated are not sufficient to enable us to determine the deficiency, even if we held that the Warner case was applicable. We do not know the value of the estate of Murrell Dobbins, what part of that estate Avent to his widow, or what Avas the amount of the income from the trust which she received.
The third contention of petitioner must be disposed of adversely to him on the authority of Appeal of Ernest P. Waud, et al., Execu*87tors, 6 B. T. A. 871, and Ernest M. Bull, Executor, v. Commissioner, 7 B. T. A. 993.
Reviewed by the Board.

Judgment will he entered for the respondent.

Arundell and Moréis did not participate.